DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/5/21.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (device) that is coupled with functional language (air conditioning) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “air conditioning device” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “an air conditioning device” in claim 10 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant does not disclose any corresponding structure for performing the claimed function “air conditioning”. Therefore, claims 10-15 (claims 11-15 depends on rejected claim 10) are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 10, the limitation of “air conditioning device” has invoke 112(f), but is not described in the written description the corresponding structure of the “air conditioning device”.
Claims 10-15 are further rejected as can be best understood by the examiner in which “air conditioning device” is interpreted as an air conditioner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozeki Yukio (JP 2008230456A), hereinafter Ozeki.  Regarding claims 1 and 9, Ozeki discloses (figures 1 or figure 8) an automobile air conditioning system for automobiles, comprising a phase change energy storage air duct (18 or 26) comprising a phase-change energy storage material (20 or 25) provided within an air duct; wherein the phase-change energy material (20 or 25) is configured to exchange heat with air in the air duct so as to keep a stable temperature of air flowing out from the air duct (abstract).  Regarding claim 2, Ozeki discloses (figure 2) that the phase change energy storage duct comprising a phase change energy storage unit (20) comprising an outer layer (20b) and a cavity provided within the outer layer (cavity formed between layers 20b); wherein the phase change energy storage material (20a) is provided within the cavity, and the outer layer is connected to an inner wall of the air duct (the outer layer is fixed on the inner wall of the air duct 18, see figure 1).  Regarding claim 4, Ozeki discloses (figure 3) the phase change energy storage unit 920) extends closes to the inner wall of the air duct (18) and is fixed on the inner wall of the air duct.  Regarding claim 5, Ozeki discloses (figure 1) that the phase change energy storage unit (20) protrudes from the inner wall of the air duct (18).  Regarding claim 6, Ozeki discloses (figures 2,5 and 8) that the phase change energy unit has a flat-plate structure (thin structure), and a cross section of the phase change energy storage unit along a length direction vertical to the air duct is a closed loop structure (25 or 20 lines up the entirety of the duct). Regarding claim 7, Ozeki discloses (figure 3) that the phase change energy storage unit extends or in distributed at intervals along a length direction of the air duct (20 distributed at an intervals at intervals, spaced by openings 19, see figure 3). Regarding claim 8, Ozeki discloses (figures 1,2 and abstract) that the entire outer layer (20b) has a thin-wall structure and is made of a heat conducting material.  (heat release or absorbed by the enclosed phase change material (20b) conducted through the outer layer (20b) to change the temperature of the air flowing by)

Claims 1,9, 10 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peiffer et al. (US 5,901,572).  Regarding claims 1 and 9, Peiffer discloses (figures 1 and 3) an automobile air conditioning system for automobiles, comprising a phase change energy storage air duct comprising a phase-change energy storage material (142) provided within an air duct; wherein the phase-change energy material is configured to exchange heat with air in the air duct so as to keep a stable temperature of air flowing out from the air duct (column 7, lines 15-23). Regarding claim 10, Peiffer discloses (figure 3) that the air conditioning system  comprises a first branch pipeline (branch pipe contains 142,124) and a second branch pipeline (branch pipe contains 140,122) arranged in parallel between an air introduction pipeline (end of 136,138) and an inlet of a fan (133); wherein the air introduction pipe line is configured to introduce circulating air and/or fresh air (air is introduced to the carriage) , and the fan (133) is configured to send air to a carriage to cool or heat in the carriage (vehicle cabin), the first branch pipeline is provided with a phase change energy storage device comprising the phase change energy storage air duct (duct contains phase change material 142), and the second branch pipeline is provided with an air conditioner (122) which is configured to change the condition of the air.  Regarding claim 15, Peiffer discloses (figure 3, column 6, lines 65-67) that a pipeline connected (fluidly connected) to an outlet of the fan comprises a cooling air supply pipeline (136) comprising a cooling air supply pipe line and a heating air supply pipeline (138), wherein the cooling air supply pipeline and the heating air supply pipeline are both connected to the carriage (cabin). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as obvious over Peiffer et al. (US 5,901,572).  Peiffer (figures 1 and 5) does not disclose that each branch pipeline has its own valve.  Peiffer discloses (figure 8) that the system has first valve (408) and second valve (408), each is provided in each respective branch pipeline (440,442) for a purpose of independently controlling the flow of air through the cooling or heating branch pipe. Since Peiffer is same field of endeavor with applicant’s invention, it would have been obvious to one having ordinary skill in the art to employ the multiple valves in the single valve embodiment shown in figure 1 or 5 for a purpose of independently controlling the flow of air through the cooling or heating branch pipe.

Allowable Subject Matter
Claim 12-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. It is suggested that the term “air conditioning device” amended to “air conditioner” so that it does not  in invoke 112th (f). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Toth et al. (US 4,958,766) discloses an appliance for heating motor vehicle.
Carr (US 5,277,038) discloses a thermal storage system for vehicle.
Dickau (US 2002/0139114A1) discloses a heated insulated catalytic converter with air cooling.
Wang et al. (US 2013/0283827A1) discloses a phase change material evaporator charging control. 
Goenka (US 2014/0208794A1) discloses a thermal energy exchanger with heat pipe.
W. E. Moore et al. (US 2,083,732) discloses an adsorbent apparatus.
Rafalovic et al. (US 6,059,016) discloses a thermal energy storage and delivery system.

.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THO V DUONG/Examiner, Art Unit 3763